Per Curiam:

Plaintiff sued to enforce his landlord’s lien upon the crops grown by the tenant in the sum of $130.18. The lien was enforced in the sum of $56.69. The only controversy between the parties now is whether the lien should have been for the full amount claimed. This involves only $73.49, the difference between the two items. A similar computation shows the amount in controversy as to other appellants to be less than $100. The amount involved is insufficient to give this court jurisdiction of the appeal.
(G. S. 1935, 60-3303; Townsite Co. v. Zimmerman, 99 Kan. 661, 163 Pac. 452; Harper v. School District, 120 Kan. 52, 242 Pac. 128; Kastner v. Security Savings and Loan Ass’n, 123 Kan. 632, 256 Pac. 989; Knight Soda Fountain Co. v. Conine, 141 Kan. 615, 42 P. 2d 567.)
Therefore the appeal is dismissed.